Exhibit 10.10
 
CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is made as of July __, 2008 by and
between Kevin Pickard, whose address is ______________________________ (the
“Consultant”), and Cellynx, Inc., whose address is 5047 Robert J Mathews
Parkway, Suite 400, El Dorado Hills, California 95762 (the “Company”), in
reference to the following:


RECITALS


A.           The Company wishes to retain the Consultant, and the Consultant has
agreed to be retained by the Company, to serve as the Company’s interim Chief
Financial Officer a period of 90 days or until the Company retains a permanent
Chief Financial Officer.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Consultant agree as
follows:


AGREEMENT


1.           Term.  The Company retains the Consultant and the Consultant
accepts this appointment with the Company for a period beginning on the date of
this Agreement and ending on the earlier of (i) the date that the Company
retains a permanent Chief Financial Officer, (ii) the 90th day after the closing
of the share exchange transaction between Norpac Technologies, Inc., a Nevada
corporation (“Pubco”) and the shareholders of the Company pursuant to which the
Company shall be a wholly-owned subsidiary of Pubco, or (iii) the date which the
Company notifies Consultant that he has been terminated in writing, and which
notification may occur at any time for any reason  (the “Term”).


2.           Duties of Consultant. The Consultant agrees as an interim Chief
Financial Officer of the Company.  These services include preparation of
financial statements and other financial data; preparation of quarterly and
annual reports with the Securities and Exchange Commission; and other services
customarily performed by a Chief Financial Officer of a public-reporting
company.


3.           Compensation.  As an inducement to enter into this Agreement and
perform the services, the Company shall grant to the Consultant 100,000 shares
of the Company’s common stock upon execution of this Agreement and $5,000 in
cash.  The cash portion shall be paid within 30 days of this Agreement.


4.           Nondisclosure.


4.1           Access to Confidential Information.  The Consultant agrees that
during the term of the business relationship between the Consultant and the
Company, the Consultant will have access to and become acquainted with
confidential proprietary information (“Confidential Information”) which is owned
by the Company and is regularly used in the operation of the Company’s
business.  The Consultant agrees that the term “Confidential Information” as
used in this Agreement is to be broadly interpreted and includes (i) information
that has, or could have, commercial value for the business in which the Company
is engaged, or in which the Company may engage at a later time, and (ii)
information that, if disclosed without authorization, could be detrimental to
the economic interests of the Company.  The Consultant agrees that the term
“Confidential Information” includes, without limitation, any patent, patent
application, copyright, trademark, trade name, service mark, service name,
“know-how,” negative “know-how,” trade secrets, customer and supplier
identities, characteristics and terms of agreements, details of customer or
consultant contracts, pricing policies, operational methods, marketing plans or
strategies, product development techniques or plans, business acquisition plans,
science or technical information, ideas, discoveries, designs, computer programs
(including source codes), financial forecasts, unpublished financial
information, budgets, processes, procedures, formulae, improvements or other
proprietary or intellectual property of the Company, whether or not in written
or tangible form, and whether or not registered, and including all memoranda,
notes, summaries, plans, reports, records, documents and other evidence
thereof.  The Consultant acknowledges that all Confidential Information, whether
prepared by the Consultant or otherwise acquired by the Consultant in any other
way, shall remain the exclusive property of the Company.
 
 
1

--------------------------------------------------------------------------------

 

 
4.2           No Unfair Use by Consultant.  The Consultant promises and agrees
that the Consultant (which shall include his Consultants and contractors) shall
not misuse, misappropriate, or disclose in any way to any person or entity any
of the Company’s Confidential Information, either directly or indirectly, nor
will the Consultant use the Confidential Information in any way or at any time
except as required in the course of the Consultant’s business relationship with
the Company.  The Consultant agrees that the sale or unauthorized use or
disclosure of any of the Company’s Confidential Information constitutes unfair
competition.  The Consultant promises and agrees not to engage in any unfair
competition with the Company and will take measures that are appropriate to
prevent his Consultants or contractors (if any) from engaging in unfair
competition with the Company.


4.3           Further Acts.  The Consultant agrees that, at any time during the
term of this Agreement or any extension thereof, upon the request of the Company
and without further compensation, but at no expense to the Consultant, the
Consultant shall perform any lawful acts, including the execution of papers and
oaths and the giving of testimony, that in the opinion of the Company, its
successors or assigns, may be necessary or desirable in order to obtain,
sustain, reissue and renew, and in order to enforce, perfect, record and
maintain, patent applications and United States and foreign patents on the
Company’s inventions, and copyright registrations on the Company’s inventions.


4.4           Obligations Survive Agreement.  The Consultant’s obligations under
this section 4 shall survive the expiration or termination of this Agreement.


5.           Termination.


5.1           Termination on Default.  Should either party default in the
performance of this Agreement or materially breach any of its provisions, the
non-breaching party may terminate this Agreement by giving written notification
to the breaching party.  Termination shall be effective immediately on receipt
of said notice.  For purposes of this section, material breaches of this
Agreement shall include, but not be limited to, (i) the failure by the Company
to pay the compensation set forth in section 3 above; (ii) the willful breach or
habitual neglect by the Consultant of the duties which he is required to perform
under the terms of this Agreement; (iii) the Consultant’s commission of acts of
dishonesty, fraud, or misrepresentation; (iv) the failure by the Consultant to
conform to all laws and regulations governing the Consultant’s duties under this
Agreement; or (v) the commission by the Consultant of any act that tends to
bring the Company into public scandal or which will reflect unfavorably on the
reputation of the Company.
 
 
2

--------------------------------------------------------------------------------

 

 
5.2           Automatic Termination.  This Agreement terminates automatically on
the occurrence of any of the following events:  (i) the bankruptcy or insolvency
of either party; or (ii) the death or disability of the Consultant.


5.3           Return of Company Property.  Upon the termination or expiration of
this Agreement, the Consultant shall immediately transfer to the Company all
files (including, but not limited to, electronic files), records, documents,
drawings, specifications, equipment and similar items in his possession relating
to the business of the Company or its Confidential Information (including the
work product of the Consultant created pursuant to this Agreement, if any).


6.           Status of Consultant.  The Consultant understands and agrees that
he is not an Consultant of the Company and that he shall not be entitled to
receive Consultant benefits from the Company, including, but not limited to,
sick leave, vacation, retirement, death benefits, or an automobile.  The
Consultant shall be responsible for providing, at the Consultant’s expense and
in the Consultant’s name, disability, worker’s compensation or other insurance
as well as licenses and permits usual or necessary for conducting the services
hereunder.  Furthermore, the Consultant shall pay, when and as due, any and all
taxes incurred as a result of the Consultant’s compensation hereunder, including
estimated taxes, and shall provide the Company with proof of said payments, upon
demand.  The Consultant hereby agrees to indemnify the Company for any claims,
losses, costs, fees, liabilities, damages or injuries suffered by the Company
arising out of the Consultant’s breach of this section.


7.           Representations by Consultant.  The Consultant represents that the
Consultant has the qualifications and ability to perform the services in a
professional manner.


8.           Notices.  Unless otherwise specifically provided in this Agreement,
all notices or other communications (collectively and severally called
“Notices”) required or permitted to be given under this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), or
(C) by electronic or facsimile or telephonic transmission, provided the
receiving party has a compatible device or confirms receipt thereof (which forms
of Notice shall be deemed delivered upon confirmed transmission or confirmation
of receipt).  Notices shall be addressed to the address set forth in the
introductory section of this Agreement, or to such other address as the
receiving party shall have specified most recently by like Notice, with a copy
to the other party.


9.           Choice of Law and Venue.  This Agreement shall be governed
according to the laws of the state of California.  Venue for any legal or
equitable action between the Company and the Consultant that relates to this
Agreement shall be in the county of Orange.


10.           Entire Agreement.  This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the services to be rendered by the Consultant to the Company and contains all
of the covenants and agreements between the parties with respect to the services
to be rendered by the Consultant to the Company in any manner whatsoever.  Each
party to this agreement acknowledges that no representations, inducements,
promises, or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement, or promise not contained in this Agreement shall be
valid or binding on either party.
 
 
3

--------------------------------------------------------------------------------

 

 
11.           Counterparts.  This Agreement may be executed manually or by
facsimile signature in two or more counterparts, each of which shall be deemed
an original, and all of which together shall constitute but one and the same
instrument.


12.           Arbitration. Any controversy, dispute or claim of whatever nature
arising out of, in connection with or relating to this Agreement or the
interpretation, meaning, performance, breach or enforcement thereof, including
any controversy, dispute or claim based on contract, tort, or statute, and
including without limitation claims relating to the validity of this Agreement,
shall be resolved at the request of either party to this Agreement by binding
arbitration conducted at a location determined by the arbitrator in Orange,
California, administered by and in accordance with the then existing Rules of
Practice and Procedure of J*A*M*S/Endispute, Inc. (J·A·M·S), and judgment upon
any award rendered by the arbitrator(s) may be entered by any State or Federal
Court having jurisdiction thereof.  Either party may commence such proceeding by
giving notice to the other party in the manner provided in paragraph 8 of this
Agreement.  Upon filing a demand for arbitration, all parties to the Agreement
will have right of discovery to the maximum extent provided by law for actions
tried before a court, and both agree that in the event of an arbitration,
disputes as to discovery shall be determined by the arbitrator(s).  The
arbitrator(s) in any such proceeding shall apply California substantive law and
the California Evidence Code to the proceeding.  The arbitrator(s) shall have
the power to grant all legal and equitable remedies and award damages provided
by California law.  The arbitrator(s) shall prepare in writing and provide to
the parties an award including findings of fact and conclusions of law.  The
arbitrator(s) shall not have the power to commit errors of law or legal
reasoning, and the award may be vacated or corrected pursuant to California Code
of Civil Procedure §§1286.2 or 1286.6 for any such error.  Each party shall bear
his or its expenses, costs and attorney fees relating to the arbitration and
recovery under any order and/or judgment rendered therein, including one-half
the arbitrator(s) fees.  The parties hereto hereby submit to the exclusive
jurisdiction of the courts of the State of California for the purpose of
enforcement of this agreement to arbitrate and any and all awards or orders
rendered pursuant thereto.


13.           Severability.  If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision (but only to the extent its
application is invalid, illegal or unenforceable) shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement (including the application of the
offending term or provision to persons or circumstances other than those as to
which it is held invalid, illegal or unenforceable) shall not be affected
thereby and shall continue in full force and effect to the fullest extent
provided by law.


14.           Preparation of Agreement.  It is acknowledged by each party that
such party either had separate and independent advice of counsel or the
opportunity to avail itself or himself of same.  In light of these facts it is
acknowledged that no party shall be construed to be solely responsible for the
drafting hereof, and therefore any ambiguity shall not be construed against any
party as the alleged draftsman of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 

 
15.           No Assignment of Rights or Delegation of Duties by Consultant;
Company’s Right to Assign.  The Consultant’s rights and benefits under this
Agreement are personal to him and therefore no such right or benefit shall be
subject to voluntary or involuntary alienation, assignment or transfer.  The
Company may assign its rights and delegate its rights and obligations under this
Agreement to any other person or entity, including without limitation, Pubco.


16.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument, binding on all parties hereto.  Any
signature page of this Agreement may be detached from any counterpart of this
Agreement and reattached to any other counterpart of this Agreement identical in
form hereto by having attached to it one or more additional signature pages.


17.           Electronically Transmitted Documents.  If a copy or counterpart of
this Agreement is originally executed and such copy or counterpart is thereafter
transmitted electronically by facsimile or similar device, such facsimile
document shall for all purposes be treated as if manually signed by the party
whose facsimile signature appears.


18.           Non-Competition During the Employment Period.  Consultant
acknowledges and agrees that given the extent and nature of the confidential and
proprietary information he will obtain during the course of his employment with
the Company, it would be inevitable that such confidential information would be
disclosed or utilized by the Consultant should he obtain employment from, or
otherwise become associated with, an entity or person that is engaged in a
business or enterprise that directly competes with the Company.  Consequently,
during any period for which Consultant is receiving payments from the Company,
Consultant shall not, without prior written consent of the Company’s Board of
Directors, directly or indirectly own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
employed by or connected in any manner with, any enterprise which is engaged in
any business competitive with or similar to that of the Company; provided,
however, that such restriction shall not apply to any passive investment
representing an interest of less than two percent (2%) of an outstanding class
of publicly-traded securities of any Company or other enterprise which is not,
at the time of such investment, engaged in a business competitive with the
Company’s business.


19.           Non-solicitation.  Because of the nature of Consultant’s work for
the Company, Consultant’s solicitation or serving of certain customers, clients
and vendors related to Consultant’s work for the Company would necessarily
involve the proprietary relationships and goodwill of the Company.  Accordingly,
for one (1) year following the termination of Consultant’s services with the
Company for any reason, Consultant shall not, directly or indirectly, solicit,
induce, or attempt to solicit or induce, any person or entity then known to be a
customer or client or vendor (except for Pickard & Co. which Consultant is
already affiliated with) of the Company, for whom or, on whose behalf,
Consultant, during the 90 day period immediately preceding the termination of
Consultant’s employment, (1) performed any work or services, or (2) participated
the preparation of any proposal to provide such work or services (a “Restricted
Customer/Client/Vendor”), to terminate his, her or its relationship with the
Company for any purpose, including the purpose of associating with or becoming a
customer, client or vendor, whether or not exclusive, of Consultant or any
entity of which Consultant is or becomes an officer, director, member, agent,
Consultant or consultant, or otherwise solicit, induce, or attempt to solicit or
induce, any Restricted Customer/Client/Vendor to terminate his, her or its
relationship with the Company for any other purpose or no purpose.  During
Consultant’s service with the Company and for one (1) year thereafter,
Consultant shall not, directly or indirectly, solicit, induce, or attempt to
solicit or induce, any person known to Consultant to be an employee or
contractor of the Company to terminate his, her or its employment or other
relationship with the Company.
 
 
5

--------------------------------------------------------------------------------

 

 
WHEREFORE, the parties have executed this Consulting Agreement on the date first
written above.


“CONSULTANT”






________________________________________
Kevin Pickard




“COMPANY”
Cellynx, Inc.






By:___________________________________
Daniel Ash
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5